Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-10 are currently pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020, 01/07/2021, 08/18/2021 has been considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

 On Page 14, paragraph [0002], line 2, uses “11d” to refer to “the route risk parameters” and other places use “11d” to refer to “the dynamic route risk the route risk parameters” should read “the dynamic route risk parameters”.
Appropriate correction is required.

Claim Objections
Claims 4 is objected to because of the following informalities: 
In claim 4, line 2, “at leaste one parameter chosen” should read “at least one parameter chosen”
Appropriate correction is required.

	Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of determining a risk factor for a route. This judicial exception is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because and do not integrate the 
Examiner will now explain each of the 101 rejections in view of 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:

Regarding claim 1, “A system for determining a risk of an accident on a driving route, the system comprising: 
a memory storing route risk parameters of the driving route, wherein at least one of the route risk parameters is assigned to route sections of the driving route, wherein each of the route risk parameters contains information relevant for road safety on the respective route section; 
a processor in communication with the memory, programmed to determine a respective risk factor for each of the route risk parameters, wherein the respective risk factor indicates a measure of a risk of an accident on the respective assigned route section; 
wherein the processor determines a total risk index of the driving route based on the respective risk factor of the respective at least one route risk parameter assigned to the respective route section, wherein the total risk index indicates a measure of a risk of an accident on the driving route.”
The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong 
The above claim steps are directed to the concept of determining a risk factor for a route, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of processors, and a memory storing route risk parameters, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The memory is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least in page 9, line 11 and page 10, line 13, in applicant’s specification), and the examiner assumes that the processor is within computer device 20 which is described in paragraph of the Applicant’s specification as merely a general-purpose (See at least page 9, line 18 and page 10 line 1, in applicant’s specification). Therefore, 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites “The system as claimed in claim 1, wherein: the memory stores static route risk parameters and dynamic route risk parameters; 
the respective information of the respective static route risk parameter remains unchanged over a first time period; and 

However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 3, applicant recites “The system as claimed in claim 1, wherein the static route risk parameters contain information relating to at least one parameter chosen from the group consisting of: a radius of a bend, an intersection, a number of turn-offs required, crossing of driving lanes by road users, accident hotspots, warning signs, and wooded areas in the respective route section.” 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 4, applicant recites “The system as claimed in claim 1, wherein the dynamic route risk parameters contain information relating to at leaste one parameter chosen from the group consisting of: prevailing weather conditions, a frequency of wild animals crossing, and a current volume of traffic on the respective route section.”


Regarding claims 5, applicant recites “The system as claimed in claim 1, wherein the processor is programmed to determine the total risk index of the driving route depending on a time of day and/or on a time of year.” 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 6, applicant recites “The system as claimed in claim 1, wherein the processor is programmed to determine the total risk index of the driving route depending on a driving characteristic of a driver.” 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 7, applicant recites “The system as claimed in claim 1, wherein the processor is programmed to recommend a different driving route if the total risk index of the driving route lies above a predefined threshold value.” 


Regarding claim 8, “A method for determining a risk of an accident on a driving route, the method comprising: 
storing route risk parameters of the driving route in a memory, wherein at least one of the route risk parameters is assigned to route sections of the driving route, wherein each of the route risk parameters contains information relevant for road safety on the respective route section; 
determining a respective risk factor for each of the route risk parameters with a processor, wherein the respective risk factor indicates a measure of risk of an accident on the respective assigned route section; and 
determining a total risk index for the driving route based on the respective risk factor of the respective at least one route risk parameter assigned to the respective route section, wherein the total risk index indicates a measure of a risk of an accident on the driving route.”
The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 

Other than reciting the use of a memory, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The memory is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least in page 9, line 11 and page 10, line 13, in applicant’s specification), and the examiner assumes that the processor is within computer device 20 which is described in paragraph of the Applicant’s specification as merely a general-purpose (See at least page 9, line 18 and page 10 line 1, in applicant’s specification). Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 9, applicant recites “The method as claimed in claim 8, further comprising: storing static route risk parameters and dynamic route risk parameters in the memory;
wherein the respective item of information of the respective static route risk parameter remains unchanged over a first time period; 

wherein the second time period is shorter than the first time period”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claim 10, applicant recites “The method as claimed in claim 8, further comprising: 
determining the total risk index of the driving route depending on a driving characteristic of a driver; and/or 
recommending a different driving route if the total risk index of the driving route lies above a predefined threshold value.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 - 6, and 8 are rejected under 35 U.S.C. 102 as being unpatentable over Gibson (US 20170234689 A1), hereinafter referred to as Gibson respectively.

Regarding to claim 1 Gibson discloses a system for determining a risk of an accident on a driving route, the system comprising ([see at least [0018], “FIG. 11 depicts illustrative steps for analyzing information to determine whether an updated autonomous mode or updated manual mode of driving over a travel route provides less risk of accident”,); a memory storing route risk parameters of the driving route, wherein at least one of the route risk parameters is assigned to route sections of the driving route, wherein each of the route risk parameters contains information relevant for road safety on the respective route section ([see at least [0005], [0006] “… a route risk mitigation system which includes real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes. The disclosure further discloses a method for mitigating the risks associated with driving by assigning real-time risk values to road segments and then using those real-time risk values to select less risky travel routes, including less risky travel routes for vehicles engaged in autonomous driving over the travel routes.”, “… a computing system is disclosed for generating a data store (e.g., database) of risk values. The system may receive various types of information, including but not limited to accident information, geographic information, and vehicle information, and from one or more data sources. The system calculates a risk value for an associated road segment. Subsequently, the computing system may receive location information, real-time operation information, (and/or other information) and provide updated associated risk value. In an embodiment, separate risk values can be determined for vehicles engaged in autonomous driving over the road segment and vehicles engaged in manual driving over the road segment …”); a processor in communication with the memory, programmed to determine a respective risk factor for each of the route risk parameters, wherein the respective risk factor indicates a measure of a risk of an accident on the respective assigned route section ([see at least [0048], [0049] “ a computing device 102 may receive geographic information corresponding to a road segment comprising accident information and roadway feature information and then calculate a risk value. Therefore, when calculating a risk value, the system may use, in one example, the geographic information and the accident information (if any accident information is provided). In alternative embodiments in accordance with aspects of the disclosure, the computing device may use accident information, geographic information, vehicle information, and/or other information, either alone or in combination, in calculating risk values in a database format.”, “The values generated by the computing device 102 may be associated with a road segment … a point of risk (POR) is a road segment or point on a map that has risk information associated with it. Points of risk may arise because incidents (e.g., accidents) have occurred at these points before …”); wherein the processor determines a total risk index of the driving route based on the respective risk factor of the respective at least one route risk parameter assigned to the respective route section, wherein the total risk index indicates a measure of a risk of an accident on the driving route ([see at least  [0024], [0016] “… a computing system is disclosed for generating a data store (e.g., database) of risk values. The system may receive various types of information, including but not limited to, accident information, geographic information, and vehicle operation information during all segments of a trip or on various segments of a trip. In an embodiment, the information may be used to determine liabilities at the time of an accident.”, “FIG. 9 depicts illustrative steps for analyzing historical accident information to determine risk values for available travel routes and select a travel route which presents less risk of accident than other travel routes.”).

Regarding to claim 5, Gibson discloses the system as claimed in claim 1, wherein the processor is programmed to determine the total risk index of the driving route depending on a time of day and/or on a time of year ([see at least [0053], [0036], “… the computing device 102 may also receive (in step 308) other information to enhance the accuracy of the risk value associated with a travel route. For example, the computing device 102 may receive (in step 306) the time of day when the driver is driving (or plans to drive) through a particular travel route. This information may improve the accuracy of the risk value retrieved (in step 310) for the travel route. For example, a particular segment of road through a wilderness area may have a higher rate of accidents involving deer during the night hours, but no accidents during the daylight hours. Therefore, the time of day may also be considered when retrieving the appropriate risk value (in step 310 …”).

Regarding to claim 6, Gibson discloses the system as claimed in claim 1, wherein the processor is programmed to determine the total risk index of the driving route depending on a driving characteristic of a driver ([see at least [0118], “a vehicle may make operational changes based on characteristics of the driver. For example, if it determined that a driver's eyes are closed or that the driver is impaired in some manner, the vehicle may put itself into fully autonomous mode or take other appropriate actions.”).
 
Regarding to claim 8 Gibson discloses a method for determining a risk of an accident on a driving route, the method comprising ([see at least [0018], “FIG. 11 depicts illustrative steps for analyzing information to determine whether an updated autonomous mode or updated manual mode of driving over a travel route provides less risk of accident”,); storing route risk parameters of the driving route in a memory, wherein at least one of the route risk parameters is assigned to route sections of the driving route, wherein each of the route risk parameters contains information relevant for road safety on the respective route section ([see at least [0005], [0006] “… a route risk mitigation system which includes real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes. The disclosure further discloses a method for mitigating the risks associated with driving by assigning real-time risk values to road segments and then using those real-time risk values to select less risky travel routes, including less risky travel routes for vehicles engaged in autonomous driving over the travel routes.”, “… a computing system is disclosed for generating a data store (e.g., database) of risk values. The system may receive various types of information, including but not limited to accident information, geographic information, and vehicle information, and from one or more data sources. The system calculates a risk value for an associated road segment. Subsequently, the computing system may receive location information, real-time operation information, (and/or other information) and provide updated associated risk value. In an embodiment, separate risk values can be determined for vehicles engaged in autonomous driving over the road segment and vehicles engaged in manual driving over the road segment …”); determining a respective risk factor for each of the route risk parameters with a processor, wherein the respective risk factor indicates a measure of risk of an accident on the respective assigned route section ([see at least [0048], [0049] “ a computing device 102 may receive geographic information corresponding to a road segment comprising accident information and roadway feature information and then calculate a risk value. Therefore, when calculating a risk value, the system may use, in one example, the geographic information and the accident information (if any accident information is provided). In alternative embodiments in accordance with aspects of the disclosure, the computing device may use accident information, geographic information, vehicle information, and/or other information, either alone or in combination, in calculating risk values in a database format.”, “The values generated by the computing device 102 may be associated with a road segment … a point of risk (POR) is a road segment or point on a map that has risk information associated with it. Points of risk may arise because incidents (e.g., accidents) have occurred at these points before …”); determining a total risk index for the driving route based on the respective risk factor of the respective at least one route risk parameter assigned to the respective route section, wherein the total risk index indicates a measure of a risk of an accident on the driving route ([see at least  [0024], [0016] “… a computing system is disclosed for generating a data store (e.g., database) of risk values. The system may receive various types of information, including but not limited to, accident information, geographic information, and vehicle operation information during all segments of a trip or on various segments of a trip. In an embodiment, the information may be used to determine liabilities at the time of an accident.”, “FIG. 9 depicts illustrative steps for analyzing historical accident information to determine risk values for available travel routes and select a travel route which presents less risk of accident than other travel routes.”).
	  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 20170234689 A1), in the view of Konig (US 9551580 B2) hereinafter referred to as Gibson and Konig, respectively.

Regarding claim 2, Gibson discloses all the limitations stated above in claim 1. Gibson does not explicitly disclose the system, wherein: the memory stores static route risk parameters and dynamic route risk parameters. However, Konig teaches the system, wherein: the memory stores static route risk parameters and dynamic route risk parameters ((see at least Col 3, line 46 to 47), “apparatus, and computer program for mixed static and dynamic routing are disclosed.”). Both Gibson and Konig are analogous art and teach to determine a risk of an accident on a route. However, only Konig explicitly teaches computer program for mixed static and dynamic routing are disclosed. 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to incorporate static and dynamic routing, as taught by Konig. Doing so a user specifies a start endpoint and stop endpoint for a trip; and a navigation system indicates a best route between the endpoints, minimizing a metric such as total time traveling at speed limits, total money to be paid, or total distance. Points of interest along the route, such as banks, restaurants, police stations and stadia are often also provided. (With regard to this reasoning, see at least Konig, Col 1, lines 17-26).

 ((see at least Col 8, line 24 to 29), a static fixed stopover point that cannot change order in the route, or static relative stopover point that can change order in the route but cannot change order relative to any other static stopover point. Start and stop endpoints that cannot be moved would be marked static fixed in field 260.”). Both Gibson and Konig are analogous art and teach to determine a risk of an accident on a route. However, only Konig explicitly teaches information of the respective static route risk parameter remains unchanged over a first time period. 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a static fixed stopover point that cannot change order in the route and Start and stop endpoints that cannot be moved would be marked static fixed, as taught by Konig. Doing so a user specifies a start endpoint and stop endpoint for a trip; and a navigation system indicates a best route between the endpoints, minimizing a metric such as total time traveling at speed limits, total money to be paid, or total distance. Points of interest along the route, such as banks, restaurants, police stations and stadia are often also provided. (With regard to this reasoning, see at least Konig, Col 1, lines 17-26).

 ((see at least Col 2, line 43 to 51), (… the computed route is caused to be determined so that a stopover point marked fixed retains an original overall position in the computed route. Dynamic no-jump stopover points may not jump over a static fixed stopover point, e.g., may not move from before a static fixed stopover point to after, or move from after a static fixed stopover point to before. Thus, the computed route is caused to be determined so that a no-jump dynamic stopover point does not change order relative to the stopover point marked fixed. The computed route and computed metric is used as the final route and final metric and sent to the client side module 144 in step 611.”). Both Gibson and Konig are analogous art and teach to determine a risk of an accident on a route. However, only Konig explicitly teaches information of the respective dynamic route risk parameter remains unchanged over a second time period. 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a no-jump dynamic stopover point does not change order relative to the stopover point marked fixed, as taught by Konig. Doing so a user specifies a start endpoint and stop endpoint for a trip; and a navigation system indicates a best route between the endpoints, 

Gibson discloses all the limitations stated above in claim 1, Gibson does not explicitly disclose wherein the second time period is shorter than the first time period. However, Konig teaches wherein the second time period is shorter than the first time period.   ((see at least Col 16, Line 19-26 and Col ,1 line 19-22), “… subset of stopover points to be marked as dynamic stopover points, unlike prior approaches which make all stopover points in a route between endpoints dynamic or all stopover points static. Thus, a subset of less than all of a plurality of stopover points of an initial route of ordered stopover points is determined, ....”, “a user specifies a start endpoint and stop endpoint for a trip; and a navigation system indicates a best route between the endpoints, minimizing a metric such as total time traveling at speed limits, total money to be paid, or total distance.”). Both Gibson and Konig are analogous art and teach to determine a risk of an accident on a route. However, only Konig explicitly teaches the second time period is shorter than the first time period. 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a dynamic stopover points of less than all of a plurality of stopover points of an initial route, as taught by Konig. 

Regarding claim 9, Gibson discloses all the limitations stated above in claim 8, Gibson does not explicitly disclose the method, further comprising: storing static route risk parameters and dynamic route risk parameters in the memory. However, Konig teaches the method, further comprising: storing static route risk parameters and dynamic route risk parameters in the memory ((see at least Col 3, line 46 to 47), “apparatus, and computer program for mixed static and dynamic routing are disclosed.”). Both Gibson and Konig are analogous art and teach to determine a risk of an accident on a route. However, only Konig explicitly teaches to store static route risk parameters and dynamic route risk parameters in the memory. 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to computer program disclose static and dynamic routing, as taught by Konig. Doing so a user specifies a start endpoint and stop endpoint for a trip; and a navigation system indicates a best route between the endpoints, minimizing a metric such as total time traveling at speed limits, total money to be paid, or total distance. Points of interest along the 

Gibson discloses all the limitations stated above in claim 8, Gibson does not explicitly disclose wherein the respective item of information of the respective static route risk parameter remains unchanged over a first time period. However, Konig teaches wherein the respective item of information of the respective static route risk parameter remains unchanged over a first time period ((see at least Col 8, line 24 to 29), a static fixed stopover point that cannot change order in the route, or static relative stopover point that can change order in the route but cannot change order relative to any other static stopover point. Start and stop endpoints that cannot be moved would be marked static fixed in field 260.”). Both Gibson and Konig are analogous art and teach to determine a risk of an accident on a route. However, only Konig explicitly teaches respective item of information of the respective static route risk parameter remains unchanged over a first time period.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a static fixed stopover point that cannot change order in the route and Start and stop endpoints that cannot be moved would be marked static fixed, as taught by Konig. Doing so a user specifies a start endpoint and stop endpoint for a trip; and a navigation system indicates a best route between the endpoints, minimizing a metric such as total time traveling at speed limits, total money to be paid, or total distance. Points of 

Gibson discloses all the limitations stated above in claim 8, Gibson does not explicitly disclose wherein the respective item of information of the respective dynamic route risk parameter remains unchanged over a second time period. However, Konig teaches wherein the respective item of information of the respective dynamic route risk parameter remains unchanged over a second time period ((see at least Col 2, line 43 to 51), “… the computed route is caused to be determined so that a stopover point marked fixed retains an original overall position in the computed route. Dynamic no-jump stopover points may not jump over a static fixed stopover point, e.g., may not move from before a static fixed stopover point to after, or move from after a static fixed stopover point to before. Thus, the computed route is caused to be determined so that a no-jump dynamic stopover point does not change order relative to the stopover point marked fixed. The computed route and computed metric is used as the final route and final metric and sent to the client side module 144 in step 611.”). Both Gibson and Konig are analogous art and teach to determine a risk of an accident on a route. However, only Konig explicitly information of the respective dynamic route risk parameter remains unchanged over a second time period. 


Gibson discloses all the limitations stated above in claim 8, Gibson does not explicitly disclose wherein the second time period is shorter than the first time period. However, Konig teaches wherein the second time period is shorter than the first time period ((see at least Col 16, Line 19-26 and Col ,1 line 19-22), “… subset of stopover points to be marked as dynamic stopover points, unlike prior approaches which make all stopover points in a route between endpoints dynamic or all stopover points static. Thus, a subset of less than all of a plurality of stopover points of an initial route of ordered stopover points is determined, ....”, “a user specifies a start endpoint and stop endpoint for a trip; and a navigation system indicates a best route between the endpoints, minimizing a metric such as total time traveling at speed limits, total money to be paid, or total distance.”). Both Gibson and Konig are analogous art and teach to determine a risk of an accident on a route. However, 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a dynamic stopover points of less than all of a plurality of stopover points of an initial route, as taught by Konig. Doing so a user specifies a start endpoint and stop endpoint for a trip; and a navigation system indicates a best route between the endpoints, minimizing a metric such as total time traveling at speed limits, total money to be paid, or total distance. Points of interest along the route, such as banks, restaurants, police stations and stadia are often also provided. (With regard to this reasoning, see at least Konig, Col 1, lines 17-26).

Claims 3 – 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 20170234689 A1), in the view of Horvits (US 8126641 B2) hereinafter referred to as Gibson and Horvits, respectively.

Regarding claim 3, Gibson discloses all the limitations stated above in claim 1, Gibson does not explicitly disclose the system, wherein the static route risk parameters contain information relating to at least one parameter chosen from the group consisting of: a radius of a bend, an intersection, a number of turn-offs required, crossing of driving lanes by road users, accident hotspots, warning signs, and wooded areas in the respective route section. However,  ((see at least Col 3, line 13-18), “The traffic system representation 106 can also include static data 404 that is utilized to represent static elements within a traffic system, such as location of stop signs, location of road segments and intersections, location of stop lights, road types, zoning areas associated with the road types, posted speed limits, terrain, and any other suitable data. Therefore, the traffic system representation 106 can be a robust representation of a traffic system 106. The route generator component 104 can determine a route between two points by searching through available routes and locating a route associated with a lowest weight (e.g., least amount of time). As described above, however, a best route at one point in time may not be a best route at a different point in time (or an accident or other occurrence can cause a best route to alter). Pursuant to one example, if the request for directions is not associated with contextual information (e.g., time of day and day of week), then the route generator component 104 can make a probabilistic or deterministic approach to locating an optimal route (e.g., automatically select a most probable context”). Both Gibson and Horvits are analogous art and teach to determine a risk of an accident on a route. However, only Horvits explicitly teaches the static route risk parameters contain information 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to include static data 404 that is utilized to represent static elements within a traffic system and automatically select a most probable context, as taught by Horvits. Doing so, subject matter relates to provision of driving directions to a user, wherein the directions include multiple routes. A selected route is determined through user perceptions where the multiple routes diverge (branch) from one another. Thus, the user acts as a sensor within the traffic system, and an optimal route (with respect to travel time or detailed user preferences) can be provided to the user. (With regard to this reasoning, see at least Horvits, Col 2, lines 26-32).

Regarding claim 4, Gibson discloses all the limitations stated above in claim 1, Gibson does not explicitly disclose the system, wherein the dynamic route risk parameters contain information relating to at least one parameter chosen from the group consisting of: prevailing weather conditions, a frequency of wild animals crossing, and a current volume of traffic on the respective route section. However, Horvits teaches the system, wherein the dynamic route risk parameters contain information relating to at least one parameter chosen from the group consisting of: prevailing weather conditions, a frequency of wild  ((see at least Col 10, line 46- 57 and Col 11, line 4- 18), “the route generator component 104 can review and analyze contextual information (provided by the user, an external source, inferred, etc.). Such information can include month of year, season, whether a day is a holiday, weather conditions, road conditions, major events (such as sporting and/or cultural events), sensed traffic patterns (e.g., which may be sensed by a fixed sensing system, sensors from drivers, . . . ), dynamics of traffic flow (e.g., durations of time since particular regions of a traffic system have been reported to be blocked or freed from blockage), reports on any road of blockage or flow, natural language reports of accidents, events, closures, construction, etc...”, “… Continuing with the above example, the route planning component 104 can determine if a road segment in a primary route or a contingent route is a two-lane or four lane road. … This information can be employed together with average road speeds of the road segment at similar contexts or separate from such average road speeds to estimate a road speed for a road segment given different contexts, and thus can be used to determine a primary route and/or contingency routes”). Both Gibson and Horvits are analogous art and teach to determine a risk of an accident on a route. However, only Horvits explicitly teaches the dynamic route risk parameters contain information relating to at least one parameter chosen from the group consisting of: prevailing weather 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to dynamics of traffic flow reports on any road of blockage or flow, natural language reports of accidents, events, closures, construction, etc., as taught by Horvits. Doing so, subject matter relates to provision of driving directions to a user, wherein the directions include multiple routes. A selected route is determined through user perceptions where the multiple routes diverge (branch) from one another. Thus, the user acts as a sensor within the traffic system, and an optimal route (with respect to travel time or detailed user preferences) can be provided to the user. (With regard to this reasoning, see at least Horvits, Col 2, lines 26-32).

Regarding claim 7, Gibson discloses all the limitations stated above in claim 1, Gibson does not explicitly disclose the system, wherein the processor is programmed to recommend a different driving route if the total risk index of the driving route lies above a predefined threshold value. However, Horvits teaches the system, wherein the processor is programmed to recommend a different driving route if the total risk index of the driving route lies above a predefined threshold value ((see at least Col 8, line 1-19), “The system 100 is also capable of more sophisticated route generation that takes into consideration the possibility that a user taking a recommended route will be able to make real-time observations at different points during the trip, and such a consideration of the user making observations and then accessing different routes based on the observations, can be included into the route-generation procedure. These considerations can be layered upon that described above. For instance, the route generator component 104 and/or the branching component 108 can examine each road segment within a potential candidate route and can identify those road segments associated with high-variance in flow for specified contexts (or for all or a subset of contexts where there is no specification). This can be undertaken with respect to paths for which there could be a potential problem with slow or jammed traffic flow greater than some threshold probability, or, more generally, an issue with flow at that segment that would cause travel time through the segment or through the whole candidate route to be greater than some threshold time.”). Both Gibson and Horvits are analogous art and teach to determine a risk of an accident on a route. However, only Horvits explicitly teaches the processor is programmed to recommend a different driving route if the total risk index of the driving route lies above a predefined threshold value. 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to take into consideration the possibility that a user taking a recommended route when greater than some threshold values, as taught by Horvits. Doing so, subject matter relates to provision of driving directions to a user, wherein the directions include multiple routes. A selected route is determined through user perceptions where the 

Regarding to claim 10, Gibson discloses the method as claimed in claim 8, further comprising: determining the total risk index of the driving route depending on a driving characteristic of a driver ([see at least [0118], “a vehicle may make operational changes based on characteristics of the driver. For example, if it determined that a driver's eyes are closed or that the driver is impaired in some manner, the vehicle may put itself into fully autonomous mode or take other appropriate actions.”).

Gibson discloses all the limitations stated above in claim 8, Gibson does not explicitly disclose recommending a different driving route if the total risk index of the driving route lies above a predefined threshold value. However, Horvits teaches recommending a different driving route if the total risk index of the driving route lies above a predefined threshold value ((see at least Col 8, line 1-19), “The system 100 is also capable of more sophisticated route generation that takes into consideration the possibility that a user taking a recommended route will be able to make real-time observations at different points during the trip, and such a consideration of the user making observations and then accessing different routes based on the observations, can be included into the route-generation procedure. These considerations can be layered upon that described above. For instance, the route generator component 104 and/or the branching component 108 can examine each road segment within a potential candidate route and can identify those road segments associated with high-variance in flow for specified contexts (or for all or a subset of contexts where there is no specification). This can be undertaken with respect to paths for which there could be a potential problem with slow or jammed traffic flow greater than some threshold probability, or, more generally, an issue with flow at that segment that would cause travel time through the segment or through the whole candidate route to be greater than some threshold time.”). Both Gibson and Horvits are analogous art and teach to determine a risk of an accident on a route. However, only Horvits explicitly teaches recommending a different driving route if the total risk index of the driving route lies above a predefined threshold value. 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to take into consideration the possibility that a user taking a recommended route when traffic flow or candidate route is greater than some threshold values, as taught by Horvits. Doing so, subject matter relates to provision of driving directions to a user, wherein the directions include multiple routes. A selected route is determined through user perceptions where the multiple routes diverge (branch) from one another. Thus, the user acts as a sensor within the traffic system, and an optimal route (with .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Chao whose telephone number is (571) 272-3318. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 



/Christopher Chao/Examiner, Art Unit 4123                                                                                                                                                                                                        
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668